UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7841



SAVINO BRAXTON,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-3386-JFM)


Submitted:   February 9, 1999             Decided:   March 30, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Savino Braxton seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998), and orders denying his motions for recon-

sideration.   We have reviewed the record and the district court’s

opinions and find no reversible error or abuse of discretion.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.       See Braxton v.

Maryland, No. CA-98-3386-JFM (D. Md. Oct. 22, Nov. 18, & Dec. 7,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       One of the orders from which Braxton appeals was filed on
December 4, 1998, and entered on the district court’s docket on
December 7, 1998, in accordance with Fed. R. Civ. P. 58 and 79(a).
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2